Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                            CASE NO.: _________

 MELISSA COMPERE,

             Plaintiff,

 v.

 NUSRET MIAMI, LLC,1

             Defendant.
                                                       /

                               DEFENDANT’S NOTICE OF REMOVAL

             Defendant NUSRET MIAMI, LLC (“Defendant” or “Nusret”), pursuant to 28 U.S.C. §§

 1332, 1441, and 1446 respectfully files this Notice of Removal giving notice that it is removing

 this civil action to the United States District Court for the Southern District of Florida, Miami

 Division. In support of this Notice of Removal, Defendant states as follows:

        I.        PROCEDURAL HISTORY

             1.      On or about December 13, 2019, Plaintiff filed a Complaint in the Circuit Court

 of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida entitled Melissa

 Compere v. Nusret Miami LLC, 2019-036395-CA-01. (“State Court Action”). Ex. A. Plaintiff,

 who was previously employed by Nusret, alleges she was discriminated against based on her sex

 and retaliated against in violation of the Florida Civil Rights Act, §760.01, et seq. (“FCRA”).

             2.      Nusret was not served with formal notice of process of the Summons and

 Complaint, and instead filed a Notice of Waiver of Service of Process in the State Court Action

 1
  The Complaint incorrectly refers to Nusret as a Florida corporation. However, Nusret is a Florida limited liability
 company, whose sole member is a limited liability company organized under the laws of Delaware.
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 8




 on January 13, 2020. See Exhibit B. Accordingly, this Notice of Removal is timely as it is being

 filed within thirty-days (30) from the date Nusret’s was deemed effectively served under 28

 U.S.C. § 1446(b). See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354

 (1999); Brown v. United States HHS, No. 5:10-CV-94-D, 2010 U.S. Dist. LEXIS 74654, at *3-4

 (E.D.N.C. July 22, 2010) (“Essentially, the thirty-day removal period is triggered by formal

 service of process or waiver of service of process.”) (citing Murphy Brothers).

            3.     A true and legible copy of all pleadings and other papers or exhibits of every kind

 on file in the State Court Action are attached as Exhibit C.

            4.     This case is a civil action that may be removed to this Court pursuant to 28 U.S.C.

 §§ 1332, 1441 and 1446 because it is an action between citizens of different states and the

 amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

            5.     Pursuant to 28 U.S.C. § 1446(a), the District and Division where this action is

 pending is the U.S. District Court for the Southern District of Florida, Miami Division, and

 Nusret properly seeks to remove this action to this Court.

      II.        DIVERSITY OF CITIZENSHIP

            6.     To qualify for diversity jurisdiction, there must be complete diversity between the

 parties, which means that no plaintiff may be a citizen of the same state as any defendant. See

 Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354, 1356 (S.D. Fla. 1998) (citing Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353 (11th Cir. 1996), overruled on other grounds by Cohen v.

 Office Depot, 204 F.3d 1069 (11th Cir. 2000)).

            7.     Upon information and belief, Plaintiff is a citizen of the State of Florida. Indeed,

 in her Complaint, Plaintiff alleges that she is a resident of Florida. See Compl. ¶7. Thus,

 Plaintiff is a citizen of the State of Florida for purposes of 28 U.S.C. § 1332.


                                                    2
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 8




            8.      For purposes of diversity jurisdiction, the citizenship of a limited liability

 company is determined by the citizenship of its members, not where the limited liability

 company was formed. See Rolling Greens MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d

 1020, 1022 (11th Cir. 2004) (“like a limited partnership, a limited liability company is a citizen

 of any state of which a member of the company is a citizen”); Cosgrove v. Bartolotta, 150 F.3d

 729, 731 (7th Cir. 1998) ("[W]e conclude that the citizenship of an LLC for purposes of the

 diversity jurisdiction is the citizenship of its members”).

            9.      Nusret Miami LLC’s sole member and manager is Nusret Holdings USA, LLC

 (“Nusret Holdings”), a Delaware limited liability company with New York and Delaware

 citizenship. Accordingly, for the purposes of 28 U.S.C. § 1332(a)(1), diversity jurisdiction exists

 between Plaintiff and Nusret a citizen of New York and Delaware for diversity purposes.

     III.         AMOUNT IN CONTROVERSY

            10.     Pursuant to 28 U.S.C. § 1332(a)(1), diversity jurisdiction also requires the amount

 in controversy to “exceed the sum or value of $75,000.00.”

            11.     Plaintiff’s Complaint alleges damages exceeding $15,000.00, exclusive of

 interest, costs and attorneys’ fees. See Compl. ¶5). Where the initial pleading does not demand a

 specific sum, the notice of removal may assert the amount in controversy. 28 U.S.C.§

 1446(c)(2)(A). A removing defendant “need include only a plausible allegation that the amount

 in controversy exceeds the jurisdictional threshold” and need not submit evidence in support

 thereof. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

            12.     In assessing the amount in controversy, the Court considers the value of the

 plaintiff’s claims by estimating the amounts that “will be put at issue during the litigation,” and

 not how much plaintiff is ultimately likely to recover. See S. Fla. Wellness, Inc. v. Allstate Ins.


                                                     3
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 8




 Co., 745 F.3d 1312, 1315 (11th Cir. 2014); see also Pretka v. Kolter City Plaza II, Inc., 608 F.3d

 744, 751 (11th Cir. 2010) (citation omitted) (explaining “the plaintiffs’ likelihood of success on

 the merits is largely irrelevant to the court’s jurisdiction because the pertinent question is what is

 in controversy in the case, not how much the plaintiffs are ultimately likely to recover”). In

 conducting its analysis, the Court may rely upon its “judicial experience and common sense,”

 rather than a plaintiff’s self-serving representations that the value of his claims is indeterminate.

 See Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010).

        13.     A plain reading of Plaintiff’s Complaint – together with the jurisdictional

 allegations herein – demonstrates the amount in controversy exceeds the sum of $75,000.00, and

 thus, meets the jurisdictional amount required for removal. See 28 U.S.C. § 1332(a).

        14.     Plaintiff alleges that she worked as a runner, cocktail waitress, and server for

 Defendant at the Nusr-Et Steakhouse. (Compl. ¶18). Plaintiff claims she initially applied for, and

 was rejected for a server position, in favor of less qualified males. (Compl. at pp. 1-2). She

 further alleges that she was “promoted” to a server position approximately five months later but

 was allegedly forced to work “inferior shifts or job positions based upon [her] sex.” Id. at p.2.

        15.      Plaintiff alleges that she was terminated from her employment at Nusret in

 November of 2018 after a guest complained of broken glass at a dining table. Id. She further

 alleges that “although at least seven employees and management responded to the incident” only

 she and another female were terminated. Compl. at p. 2. According to the Complaint, “the sex of

 Plaintiff was a substantial motivating factor in the treatment of Plaintiff by Defendant” (Compl.

 ¶19), including her termination from Nusret as alleged in her charge of discrimination.




                                                   4
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 8




         16.      Based on those alleged facts, Plaintiff is seeking “damages,” including but not

 limited to, loss wages and benefits, future pecuniary losses, emotional pain, suffering,

 inconvenience, humiliation, mental anguish, loss of enjoyment of life, and other pecuniary

 losses.” (Compl. ¶¶ 33-34). Plaintiff also seeks punitive and liquidated damages, prejudgment

 interest, and the recovery of attorneys’ fees and costs. Id. at ¶34

         17.      As to lost wages, back pay should be calculated from the time of the adverse

 employment action through the date of trial. E.g., Pope v. 20/20 Commc’ns, Inc., No. 8:15-cv-

 1774-30JSS, 2015 WL 5165223, at *2 (M.D. Fla. Sept. 2, 2015) (back-pay damages calculated

 through proposed date of trial); Hendry v. Tampa Ship, LLC, No. 8:10-cv-1849-T-30-30TGW,

 2011 WL 398042, *2 (M.D. Fla. Feb. 4, 2011) (“Back pay is generally calculated from the date

 of the adverse employment action to the date of judgment.”); Morgan v. Sears, Roebuck & Co.,

 No. 12-60055-CIV, 2012 WL 2523692, at *2 (S.D. Fla. June 29, 2012) (calculating back pay

 from time of termination through expected trial date, noting that court may use its “judicial

 experience and common sense” in making that determination). 2

         18.      Plaintiff during the last six months of Plaintiff’s employment, Plaintiff earned an

 average of approximately $1,300 per week. As of the date of this removal, it has been

 approximately 64 weeks since Plaintiff’s employment ended. Accordingly, a conservative

 estimation of Plaintiff’s back pay to date is approximately $85,203 not including the value of the

 wages Plaintiff claims she was entitled to as a result of allegedly working inferior shifts and job

 positions. Adding an additional year of back pay to account for the expected time between now


 2
   See also, Penalver v. N. Elec., Inc., No. 12-80188-CIV, 2012 WL 1317621, at *3 (S.D. Fla. Apr. 17, 2012)
 (calculating back pay through the “first possible trial date” approximately ten months after removal); Messina v.
 Chanel, Inc., No. 10-24518-CIV, 2011 WL 2610521, at *2 (S.D. Fla. July 1, 2011) (including back pay through
 estimated time of trial eighteen months in the future).



                                                        5
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 8




 and trial, Plaintiff could potentially recover approximately $152,803 in total back pay .3

         19.     Front pay further augments the amount of lost wages in this action. See Brown v.

 Cunningham Lindsey U.S., Inc., No. 305CV141J32HTS, 2005 WL 1126670, at *4 (M.D. Fla.

 May 11, 2005) (crediting back pay from the time of plaintiff’s termination through the estimated

 time of trial and crediting one year of front pay as a conservative measure of potential future lost

 wages); Wineberger, 672 F. App’x 914 (11th Cir. 2016) (approving inclusion of one year of front

 pay in amount in controversy calculation under FCRA); see also Munoz v. Oceanside Resorts,

 Inc., 223 F.3d 1340, 1349 (11th Cir. 2000) (affirming district court’s award including one year’s

 worth of front pay in discrimination case). One year of front pay would increase Plaintiff’s

 claimed damages for lost wages by another $67,600.

         20.     Additionally, district courts routinely include compensatory damages in the form

 of pain and suffering, such as Plaintiff claims in this case, in the jurisdictional amount as well.

 See e.g., Estevez-Gonzalez v. Kraft, Inc., 606 F. Supp. 127, 129 (S.D. Fla. 1985) (including

 unspecified amount of compensatory damages for “physical and mental pain, physical handicap,

 impairment of working ability, injuries permanent or continuing in nature, and medical

 expenses”); Bartley v. Starwood Hotel & Resorts Worldwide, Inc., No. 07-80637-CIV, 2007 WL

 2774250, at *1 (S.D. Fla. Sept. 24, 2007) (finding that complaint “clearly established” amount in

 controversy based on general allegations of pain, mental anguish, scarring, disfigurement, loss of

 enjoyment of life, medical expenses, etc.).4




 3
   Back wages to date $85,203 + $67,600 ($1,300 x 52 -one year until estimated time of trial) = $152,803.
 4
   See also, Wineberger, supra, (compensatory damages in the range of $5,000-$30,000 were included for purposes
 of calculating the amount in controversy for a claim brought under the FCRA, when the complaint merely alleged
 emotional distress in the nature of “that which would have been experienced by most individuals suddenly
 terminated from their jobs for unsavory reasons”).


                                                       6
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 8




           21.     The Eleventh Circuit has held that objective medical testimony is not necessary to

 support an award of emotional distress damages under FCRA, and plaintiff’s lay testimony

 concerning the emotional impact of illegal termination was itself sufficient to support such

 award. See Munoz, 223 F.3d at 1348 (affirming jury award of $150,000 for emotional distress

 caused by illegal termination under FCRA); see also, Bernstein v. Sephora, Div. of DFS Grp.

 L.P., 182 F. Supp. 2d 1214, 1228 (S.D. Fla. 2002) (finding compensatory damages of $75,000.00

 was maximum recoverable in discrimination case when evidence consisted mainly of plaintiff’s

 “own rather conclusory testimony about her general distress”). Based on the case law above,

 $25,000.00 for Plaintiff’s claimed emotional distress is a conservative estimate to include in the

 amount in controversy calculation.

           22.     Adding Plaintiff’s claim for attorneys’ fees, which are recoverable under the

 FCRA, to the amount in controversy calculation, there is no question the amount in controversy

 exceeds $75,000.00. See e.g., Penalver v. N. Elec., Inc., No. 12-80188-CIV, 2012 WL 1317621,

 at *3 (S.D. Fla. Apr. 17, 2012) (including reasonable attorney’s fees in amount of controversy

 calculation). Given Plaintiff’s counsel has presumably undertaken an initial investigation of

 Plaintiff’s claim and thereafter filed a Complaint, a reasonable estimate of attorneys’ fees to date

 would be $5,000.00. Attorneys’ fees through trial, coupled with the unmitigated back pay

 damages, would certainly exceed the amount in controversy alone.

     IV.         CONCLUSION

           23.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

 and itis one that may be removed under 28 U.S.C. § 1441 and 1446. A copy of this Notice of

 Removal is being filed with the Circuit Court of the Eleventh Judicial Circuit in and for Miami

 Dade County, Florida.


                                                    7
Case 1:20-cv-20640-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 8




        WHEREFORE, Defendant respectfully removes this action, pending in the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the United

 States District Court in the Southern District Court of Florida, Miami Division.


 Dated: February 12, 2020.                            Respectfully Submitted,

                                                      s/Miguel A. Morel
                                                      Jonathan A. Beckerman (FBN: 568252)
                                                      Jonathan.Beckerman@lewisbrisbois.com
                                                      Miguel A. Morel (FBN: 89163)
                                                      Miguel.Morel @lewisbrisbois.com
                                                      Lewis Brisbois Bisgaard & Smith LLP
                                                      110 SE 6th Street, Suite 2600
                                                      Fort Lauderdale, Florida 33301
                                                      Tel: 954.728.1280

                                                      Attorneys for Defendant




                                                 8
